Citation Nr: 0816800	
Decision Date: 05/22/08    Archive Date: 06/04/08

DOCKET NO.  05-00 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for hepatitis B.

2.  Entitlement to service connection for residuals of a left 
foot fracture.

3.  Entitlement to service connection for a back sprain.

4.  Entitlement to service connection for exposure to Agent 
Orange.

5.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1970 to September 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision by the 
Huntington, West Virginia Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied service 
connection for Hepatitis B, residuals of a left foot 
fracture, back sprain, and exposure to Agent Orange, and a 
February 2007 decision which denied a TDIU.

The veteran has testified at personal hearings before a 
Decision Review Officer (DRO) and the undersigned Veterans 
Law Judge.  Transcripts of the hearings are of record.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The evidence of record does not demonstrate that chronic 
hepatitis B developed as a result of an established event, 
injury, or disease during active service.

3.  The evidence of record does not demonstrate that a 
current left foot disorder developed as a result of an 
established event, injury, or disease during active service.

4.  On March 5, 2008, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant during a personal hearing before the undersigned 
Veterans Law Judge that a withdrawal of the appeal as to 
service connection for back sprain is requested.

5.  On February16, 2006, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant during a personal hearing before a Decision 
Review Officer that a withdrawal of the appeal as to service 
connection for exposure to Agent Orange is requested.

6.  The persuasive evidence of record does not demonstrate 
the veteran is unemployable as a result of his service-
connected disabilities.


CONCLUSIONS OF LAW

1.  Hepatitis B was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.303 (2007).

2.  A left foot disorder was not incurred in or aggravated by 
service, nor may service incurrence of arthritis be presumed.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.303 (2007).

3.  The criteria for withdrawal of a Substantive Appeal for 
the issue of service connection for back sprain by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).

4.  The criteria for withdrawal of a Substantive Appeal for 
the issue of service connection for exposure to Agent Orange 
by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).

5.  The criteria for a total disability rating based on 
individual unemployability have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 3.340, 4.16 (2007).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in correspondence from 
the RO dated in April 2004 and August 2006.  Those letters 
notified the veteran of VA's responsibilities in obtaining 
information to assist the veteran in completing his claims, 
identified the veteran's duties in obtaining information and 
evidence to substantiate his claims, and requested that the 
veteran send in any evidence in his possession that would 
support his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).

The veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  Thus, the 
content of the notice letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in August 2006.  The notice 
requirements pertinent to the issue addressed in this 
decision have been met and all identified and authorized 
records relevant to the matter have been requested or 
obtained.

The Board notes that the veteran has not been afforded a VA 
examination in connection with his claim for service 
connection for hepatitis B.  In determining whether the duty 
to assist requires that a VA medical examination be provided 
or medical opinion obtained with respect to a veteran's claim 
for benefits, there are four factors for consideration.  
These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4).  

In this case, the Board is of the opinion that such an 
examination is not required.  See 38 C.F.R. § 3.159(c)(4)(i).  
According to the evidence of record, there were no signs, 
symptoms, or diagnoses of hepatitis B during the veteran's 
active service.  Although there is evidence that the veteran 
has received a diagnosis of hepatitis B, the competent 
evidence of record does not indicate that the disorder was 
chronic.  As the veteran is not currently receiving treatment 
for hepatitis B, it appears that the disorder was acute and 
transitory.  The Board finds that sufficient competent 
medical evidence is of record to make a decision on the 
claims.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Law and Regulations-Service Connection Claims

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2007).  

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period 
of war or after January 1, 1947, and certain chronic 
diseases, including arthritis, become manifest to a degree of 
10 percent within one year from date of termination of 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2007).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has also held that when a claimed disorder 
is not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

A veteran is considered to be in sound health when examined, 
accepted, and enrolled for service - except as to defects, 
infirmities, or disorders noted at the time of his entrance 
into service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior to service, and was not aggravated by such 
service.  See 38 U.S.C.A. §§ 1111, 1132.  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2007).

Hepatitis B

The veteran's DD Form 214 shows that the veteran's military 
occupational specialty was Air Passenger Specialist.  Service 
treatment records are negative for any signs, symptoms, or 
treatment for hepatitis B.  The August 1973 separation 
examination shows a normal genitourinary system.

In October 1988, the veteran donated blood.  He was informed 
by the Red Cross in a November 1988 letter that a hepatitis 
test was positive on his blood.  The doctor who wrote the 
letter indicated that he did not know the exact significance 
of the finding from the test alone.
The veteran became a VA patient in September 2003.  A VA 
intake note from September 2003 stated that the veteran had a 
good appetite.  He denied food intolerance, nausea, vomiting, 
diarrhea, and constipation.  It was noted that the liver was 
enlarged to two fingers breath below costal margin.  The 
examiner gave a diagnosis of liver enlargement with normal 
liver function test.  An addendum to the intake note stated 
that the veteran had a risk factor for hepatitis; it was 
noted that the veteran had blood exposure on or through skin 
or mucous membrane.  Two weeks later, it was noted that the 
veteran was hepatitis B positive and hepatitis C negative.  A 
VA sonogram from October 2003 revealed no abnormalities of 
the liver.  The examiner noted that while the liver was not 
seen in its entirety, as visible, the liver was within the 
range of normal.

On his Risk Factors for Hepatitis questionnaire submitted in 
May 2004, the veteran stated that he had no risk factors for 
hepatitis.  During his February 2006 hearing before a DRO, 
the veteran stated that while serving in Vietnam, he was sick 
for a week or two but didn't go to a doctor.  He said when he 
was sick in Vietnam he was weak, vomited, and had diarrhea.  
He testified that he had no risk factors for hepatitis.  He 
mentioned that he would stay tired, but he was not being 
treated by a doctor for hepatitis B residuals.

During a personal hearing before the undersigned Veterans Law 
Judge in March 2008, the veteran said that he was not treated 
or hepatitis while in the service.  He said that while 
serving in Vietnam, he handled leaking body bags and had bad 
drinking water.  He denied all risk factors for hepatitis.

As a preliminary matter, the Board finds that the veteran is 
not a combat veteran for VA compensation purposes.  His 
service records do not indicate that he received any awards 
that would indicate participation in combat, and he had a 
non-combat-related military occupational specialty.  Although 
the veteran is service-connected for post-traumatic stress 
disorder (PTSD), his verified stressor is not combat related.  
Thus, the presumptions available to combat veterans do not 
apply, and service-connection of hepatitis B cannot be 
established by satisfactory lay evidence alone.  38 U.S.C.A. 
§ 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2007).

Based on the evidence of record, the Board finds that chronic 
hepatitis B did not develop as a result of an established 
event, injury, or disease during active service.  As noted 
previously, the service treatment records are completely 
negative for any signs, symptoms, or treatment for hepatitis 
B.  The August 1973 separation physical is likewise negative 
for any remarks that could be related to hepatitis B.  
Without competent evidence of an in-service incurrence of a 
disease or injury, service connection cannot be granted.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The first evidence of record that gives any indication that 
the veteran could have hepatitis is from 1988-15 years after 
the veteran left active duty.  The passage of many years 
between discharge from active service and the medical 
documentation of a claimed disability may be considered 
evidence against a claim of service connection.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).

The Board notes that the veteran has said in his May 2004 
Risk Factors for Hepatitis questionnaire and in his hearings 
that he had no other risk factors for hepatitis besides 
serving in Vietnam.  However, the addendum to the veteran's 
September 2003 VA intake evaluation indicates that the 
veteran had a risk factor for hepatitis.  It states that the 
veteran had blood exposure on or through his skin or mucous 
membrane.

The veteran stated in his personal hearings that he was sick 
while in Vietnam, and he was exposed to leaking body bags 
while loading them on airplanes.  He said that his 
experiences in Vietnam were the only place he could imagine 
that he could have acquired Hepatitis B.  The Board notes 
that the veteran can attest to factual matters of which he 
has first-hand knowledge.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation and 
diagnosis are not competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  While the veteran is competent to 
report what comes to him through his senses, he does not have 
medical expertise.  See Layno v. Brown, 6 Vet. App. 465 
(1994). Therefore, he cannot provide a competent opinion 
regarding diagnosis and causation.  Without competent medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury, service connection 
cannot be granted.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.

Left Foot

Service records show that on his Report of Medical History 
upon enlistment in April 1970, the veteran reported that he 
had broken his left foot in October 1969.  The April 1970 
entrance examination revealed a scar on the veteran's left 
ankle.  A July 1970 treatment note stated that an unspecified 
foot hurt.  The exam was noted to be essentially negative.  
During an orthopedic consultation in October 1972, the 
veteran complained of continuing pain in his left ankle.  An 
X-ray revealed evidence of an old fracture.  The examiner 
noted a full range of motion of the ankle and foot except 
dorsiflexion was limited to 10 degrees without swelling.  
Mild tenderness over the ankle joint was observed.  The 
August 1973 separation examination report states that the 
veteran had normal lower extremities.  It stated that the 
veteran had previously had a fractured left foot, but he 
presently had no complications and no sequelae.

During a VA intake evaluation in September 2003, the veteran 
stated that he had a previous ankle fracture.  It was noted 
that the veteran denied joint swelling or arthritis.  On VA 
examination in July 2005, the examiner noted that the veteran 
worked as a miner using his lower extremity forcefully for 
many years.  The veteran said that his left foot and ankle 
remained sore with strenuous activities.  X-rays revealed a 
mild degenerative change secondary to old trauma.  The 
diagnosis was degenerative arthritis, mild, left ankle 
secondary to previous ankle fracture in 1969.  The examiner 
opined that the twisting injury the veteran had while on 
active duty did not cause any advancement or progression of 
expected changes from his preexisting injury.  It was noted 
that the veteran seemed to agree with the examiner's 
assessment.

During his personal hearing before the undersigned Veteran's 
Law Judge in March 2008, the veteran said that he injured his 
left foot in a car wreck prior to entering active duty.  He 
said that he strained his ankle in October 1972, and that was 
when he saw orthopedics during active duty.  He said that by 
the time he left the service, he was not having problems with 
his ankle.  He said that cold weather was what really 
bothered his ankle.  Sometimes his ankle hurt, and sometimes 
it did not.  He said that his ankle would be stiff 
particularly in the morning.

A veteran is considered to be in sound health when examined, 
accepted, and enrolled for service - except as to defects, 
infirmities, or disorders noted at the time of his entrance 
into service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior to service, and was not aggravated by such 
service.  See 38 U.S.C.A. §§ 1111, 1132.  

In a precedent opinion, VAOPGCPREC 3-2003 (July 16, 2003), 
VA's General Counsel discussed the requirements for rebutting 
the presumption of sound condition when entering the military 
under 38 U.S.C. § 1111 and 38 C.F.R. § 3.304.  The General 
Counsel held that, to rebut the presumption of sound 
condition under 38 U.S.C. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  The veteran claimant is not required 
to show that the disease or injury increased in severity 
during service before VA's duty under the second prong of 
this rebuttal standard attaches.  The provisions of 38 C.F.R. 
§ 3.304(b) are inconsistent with 38 U.S.C. § 1111 insofar as 
section 3.304(b) states that the presumption of sound 
condition may be rebutted solely by clear and unmistakable 
evidence that a disease or injury existed prior to service.  
Section 3.304(b) is therefore invalid and should not be 
followed.  

VA's General Counsel went on to hold that the provisions of 
38 C.F.R. § 3.306(b), providing that aggravation may not be 
conceded unless the preexisting condition increased in 
severity during service, are not inconsistent with 38 U.S.C. 
§ 1111.  Section 3.306(b) properly implements 38 U.S.C. § 
1153, which provides that a preexisting injury or disease 
will be presumed to have been aggravated in service in cases 
where there was an increase in disability during service.  
The requirement of an increase in disability in 38 C.F.R. § 
3.306(b) applies only to determinations concerning the 
presumption of aggravation under 38 U.S.C. § 1153 and does 
not apply to determinations concerning the presumption of 
sound condition under 38 U.S.C. § 1111.  38 U.S.C. § 1111 
requires VA to bear the burden of showing the absence of 
aggravation.  

The initial question is whether the veteran's left foot/ankle 
disability was present prior to service.  The record 
discloses that a scar was noted on the veteran's left ankle 
on the enlistment physical examination, and the veteran 
reported previously fracturing his left foot on the 
accompanying Report of Medical History.  The examiner also 
noted that the veteran had a fracture of his foot on the 
Report of Medical History.  In Crowe v. Brown, 7 Vet. App. 
238 (1994), the Court indicated that the presumption of 
soundness attaches only where there has been an induction 
(enlistment) medical examination, and where a disability for 
which service connection is sought was not detected at the 
time of such examination.  The Court noted that the 
regulation provides expressly that the term "noted" denotes 
only such conditions as are recorded in examination reports, 
and that history of pre-service existence of conditions 
recorded at the time of examination does not constitute a 
notation of such conditions. 38 C.F.R. § 3.304(b)(1) (2004).  
The Board concludes, accordingly, that the presumption of 
soundness at entrance does not attach, as the veteran and the 
examiner both noted that he had fractured his left ankle.

Based on the evidence of record, the Board finds that the 
veteran's pre-existing left foot/ankle disorder was not 
aggravated beyond the normal progression of the disease by 
his active service.  The service treatment records reveal 
only two complaints of foot pain.  First, the veteran 
complained of foot pain in July 1970, and the examiner noted 
that an exam had essentially negative results.  Second, the 
veteran received an orthopedic exam after twisting his ankle 
in October 1972.  The examiner noted that the veteran's 
symptoms were minimal, and an X-ray revealed evidence of 
minor old injuries.  Additionally, the August 1973 separation 
examination was negative for any signs, symptoms, or 
complaints of a present left ankle injury.  It was mentioned 
that the veteran had an old left foot fracture, but no 
complications or sequelae were noted.  In view of the 
foregoing, the Board finds that the service medical records, 
at most, document only that the veteran experienced a flare-
up of his symptoms during his service as a manifestation of a 
left foot/ankle disability which was present prior to 
service.

In addition, consistent with the finding of a flare-up during 
service, there is no objective evidence of continuance of 
symptomatology during the years following the veteran's 
discharge from service so as to establish chronic 
aggravation.  See Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997) (requiring medical evidence of chronicity and 
continuity of symptomatology).  Instead, it appears that the 
veteran has not been treated for his left foot/ankle 
disability.

The Board also finds the July 2005 VA examination persuasive.  
The examiner reviewed the claims file and all available 
medical records.  The examination was complete, and the 
examiner provided adequate reasons and bases for his 
conclusions.  He opined that the twisting injury the veteran 
had while on active duty did not cause any advancement or 
progression of expected changes from his preexisting injury.

In sum, the Board finds that the record does not establish 
that the pre-existing left foot/ankle disability underwent 
increase in severity beyond the normal progression of the 
disability due to active service.  Since there has been no 
documented treatment of the left foot/ankle since service, it 
is safe to conclude that there has been no increase in 
severity beyond the normal progression of the disability.

The only evidence portending that the veteran's left 
foot/ankle disability is in any way related to his service in 
the military comes from him personally.  Where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  Although the appellant 
is competent to provide evidence of visible symptoms, he is 
not competent to provide evidence that requires medical 
knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Therefore, the Board finds entitlement to service connection 
is not warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.

Back Sprain and Exposure to Agent Orange

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  The appellant  
has withdrawn the appeals concerning service connection for a 
back sprain and exposure to Agent Orange and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeals and they are dismissed.

TDIU

VA law provides that a total rating for compensation may be 
assigned where the schedular rating is less than total when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more, and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  It is 
provided further that the existence or degree of nonservice-
connected disabilities or previous unemployability status 
will be disregarded where the required percentages for the 
service-connected disability or disabilities are met and in 
the judgment of the rating agency such service-connected 
disabilities render the veteran unemployable.  Marginal 
employment shall not be considered substantially gainful 
employment.  For purposes of this section, marginal 
employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person.  Marginal 
employment may also be held to exist, on a facts found basis 
(includes but is not limited to employment in a protected 
environment such as a family business or sheltered workshop), 
when earned annual income exceeds the poverty threshold.  
Consideration shall be given in all claims to the nature of 
the employment and the reason for termination.  38 C.F.R. § 
4.16(a) (2007).  

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  Therefore, in the case of 
veterans who are unemployable by reason of service-connected 
disabilities, but who fail to meet these schedular percentage 
standards, the case should be submitted to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration.  38 C.F.R. § 4.16(b).  The veteran's service-
connected disabilities, employment history, educational and 
vocational attainment, and all other factors having a bearing 
on the issue must be addressed.  38 C.F.R. § 4.16(b).

Age may not be considered as a factor in evaluating service-
connected disability; and unemployability, in service-
connected claims, associated with advancing age or 
intercurrent disability, may not be used as a basis for a 
total disability rating.  38 C.F.R. § 4.19 (2007).

The Court has held that in determining whether the veteran is 
entitled to a total disability rating based upon individual 
unemployability neither his nonservice-connected disabilities 
nor his advancing age may be considered.  Van Hoose v. Brown, 
4 Vet. App. 361 (1993).  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is a recognition that the 
impairment makes it difficult to obtain and keep employment.  
The question is whether the veteran is capable of performing 
the physical and mental acts required by employment, not 
whether the veteran can find employment.  Id.  

A total rating for compensation purposes based on 
unemployability will be granted when the evidence shows that 
the veteran, by reason of his service-connected disabilities, 
is precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience.  38 C.F.R. §§ 3.340, 3.341 (2007).  

Based upon the evidence of record, the Board finds the 
persuasive evidence does not demonstrate the veteran is 
unemployable as a result of his service-connected 
disabilities.  VA records show service connection has been 
established for post-traumatic stress disorder (PTSD) (70 
percent) and a left eyebrow scar (0 percent).  His combined 
service-connected disability rating is 70 percent.  The 
schedular rating criteria for TDIU consideration under 38 
C.F.R. § 4.16(a) are met in this case.  However, the 
persuasive evidence shows his service-connected disabilities 
alone are not so disabling as to render him unemployable.  

In July 1991, the veteran was awarded disability benefits 
from the Social Security Administration.  The primary 
diagnosis was severe residuals of herniated disc L4-5, and 
the secondary diagnosis was anxiety.

In March 2007, the veteran stated that he was unable to work 
due to his explosive rage, panic attacks, inability to stay 
focused, and poor memory and judgment.  He remarked that he 
was unable to gain any type of meaningful employment.  He 
said he was unable to get a job at Wal Mart due to his PTSD.  
In his August 2007 VA Form 9, he said that his total 
disability award from the Social Security Administration 
should be enough evidence to show that he is unable to work 
with his chronic back pain.

Private correspondence from P.H., B.S.W., L.S.W., dated in 
January 2004, stated that the veteran was unable to work and 
a contributing factor was his PTSD.  Additional 
correspondence from P.H. in June 2004 stated that the veteran 
was unable to work and a contributing factor had been his 
chronic and severe PTSD.  In February 2006, P.H. revealed in 
a letter that the veteran was disabled to work due to his 
physical problems and admitted that he suffered a great deal 
of job-related stress due to his PTSD.  It was noted that the 
veteran was not a candidate for future employment.

On VA examination in April 2006, the examiner observed that 
the veteran's psychiatric problems appear to have interfered 
with him socially as well as industrially on an occasional 
basis.  A September 2007 VA examiner remarked that the 
veteran's physical and emotional conditions (including his 
psychiatric conditions) interfered with him socially, 
industrially, and occupationally.

During his personal hearing in March 2008 before the 
undersigned Veterans Law Judge, the veteran said that he last 
worked in 1991.  He said that he stopped working due to 
herniated discs in his back.  He was medically retired.  He 
said that he didn't sleep very much, and he had nightmares.  
He said his PTSD affected his whole life.  He testified that 
he could not deal with people or crowds.  He had been married 
for 37 years and occasionally attended church.  He felt that 
even if he didn't have a back problem, he still could not 
work.

Although the veteran contends he is unemployable as a result 
of his service-connected PTSD disability, the Board finds the 
medical evidence demonstrates that the primary problem 
leading to the veteran's unemployability is a back disorder.  
The Social Security Administration determined that the 
veteran's primary disability was severe residuals of a 
herniated disc.  The April 2006 VA examiner stated that the 
psychiatric problems only interfered with the veteran 
industrially on an occasional basis.  The September 2007 VA 
examiner remarked that the veteran's occupational and 
industrial problems stemmed from a combination of both 
physical and emotional conditions.  Additionally, P.H. from 
the Vet Center indicated in his three letters that the 
veteran was unemployable as a result of a combination of his 
physical problems combined with his PTSD.

Unfortunately, the veteran is not service-connected for his 
back disorder, and non-service-connected disabilities cannot 
be considered when evaluating unemployability.  Van Hoose v. 
Brown, 4 Vet. App. 361 (1993).  None of the competent medical 
evidence of record shows that the veteran is unemployable 
solely due to symptoms arising from his service-connected 
PTSD alone.  Therefore, his claim for entitlement to TDIU 
must be denied.


ORDER

Entitlement to service connection for hepatitis B is denied.

Entitlement to service connection for residuals of a left 
foot fracture is denied.

The appeal as to service connection for a back sprain is 
dismissed.

The appeal as to service connection for exposure to Agent 
Orange is dismissed.

Entitlement to a TDIU is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


